UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 2 5 2003

This is in response to your email correspondence asking questions about the development
of individualized education programs (IEPs). You stated in your letter that you are
asking these questions because they were presented to you in a meeting with your school
administrators and LEA supervisor to "convince me that I was the one responsible for the
development of IEPs vs. an IEP Team." Your questions are restated and answered
below. You will see that questions addressing the same or similar issue are grouped and
answered together.
Questions: Should the special education teacher be the sole person to develop an IEP for
an IEP review? What is the purpose of the IEP Team?
The Individuals with Disabilities Education Act (IDEA) defines an IEP as "a written
statement for each child with a disability that is developed, reviewed, and revised in
accordance with section 614(d)." (See §601(11); 20 USC §1401(11); 34 CFR §300.340).
As outlined in section 614(d)(1)(B) of the Act and 34 CFR § 300.344 of the
implementing regulations, the members of the IEP team must include the following:
•
•
•
•

•
•
•

the parents of a child with a disability;
at least one regular education teacher of the child (if the child is, or may be
participating in the regular education environment);
at least one special education teacher, or where appropriate, at least one special
education provider of the child;
a representative of the public agency who is (a) qualified to provide or supervise
the provision of special education, (b) knowledgeable about the general
curriculum, and (c) knowledgeable about the availability of resources of the
public agency;
an individual who can interpret the instructional implications of the evaluation
results;
other individuals with knowledge or special expertise regarding the child (at the
discretion of the parent or the agency); and
the child with a disability, whenever appropriate.

Under the Part B regulations, the IEP team is responsible for developing, reviewing, and,
if appropriate, revising the IEP. (34 CFR §§300.346 & 300.343(c)). During an IEP team
400 MARYLAND AVE., S.W., WASHINGTON, D.C 2 0 2 0 2
www.ed .gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2
meeting, all participants are able to make joint informed decisions regarding the child's
needs and appropriate goals as well as the services needed to support and achieve the
agreed upon goals. During the development of the IEP, the IEP team must consider the
strengths of the child and the concerns of the parents for enhancing the education of their
child, the results of the initial or most recent evaluation of the child and as appropriate,
the results of the child's performance on any general State or district-wide assessment
programs. (34 CFR §300.346(a)(2); §614(d)(3)(B)). During a review or revision of a
student's IEP, the IEP team determines whether the annual goals are being achieved and
revises the IEP as appropriate to address (i) any lack of expected progress toward the
annual goals and in the general curriculum, if appropriate, (ii) the result of any
reevaluation, (iii) information about the child provided to, or by, the parents, (iv) the
child's anticipated needs, and (v) other matters. (34 CFR §300.343(c)). During both a
meeting to develop the IEP and during a meeting to review and, if appropriate, revise the
IEP, the IEP team is required to consider any special factors that may impact on the
child's special education or related services needs, such as behavioral issues and special
communication needs. (34 CFR §300.346(b)).
Neither the IDEA nor its implementing regulations address who is responsible for putting
the IEP team decisions in writing. This decision is made by the public agency. It should
be noted that it is not permissible for an agency to have the IEP completed before the IEP
meeting begins. Agency staff may come to an IEP meeting prepared with proposed
recommendations regarding the IEP content, but the agency must make it clear to the
parents at the outset of the meeting that the services proposed by the agency are only
recommendations for review and discussion with the parents. (Appendix A to Part 300 of
the IDEA--Notice of Interpretation, question 32).
Question: Should the Special Education teacher be the sole person who is
knowledgeable of the strengths and weaknesses of the student, or the sole person to
develop the goals and objectives for the student?
Under the IDEA and the Part B regulations no one person is responsible for or entitled to
develop the IEP, which includes developing the goals and objectives for the student. The
entire IEP team is charged with making these decisions. (34 CFR §§300.344). As
described above, the IDEA requires that the IEP team include persons with knowledge of
the student's strengths and weakness, e.g. the parent, the student's regular education
teacher, if applicable, the special education teacher or special education provider, other
individuals with knowledge or special expertise regarding the child (at the discretion of
the parent or agency), and the child, if appropriate. So the special education teacher will
not be the sole person on the team with knowledge of the student's needs.
Questions: Should there be a standing IEP team at the school to develop and annually
review IEPs? Should the IEP team come together only for the date of the scheduled lEP
review?
The IDEA and its implementing regulations (34 CFR 300) do not use the term "standing
IEP team." As noted above, the IDEA lists the required members who are responsible to

Page 3
develop, review, and, if appropriate, revise the IEP and some of the members, i.e., the
regular or special education teacher and special education provider, will be specific to the
student whose IEP is being reviewed.
Section 614(d)(4) of the IDEA states that the IEP team must review a child's IEP
periodically, but not less than annually. An IEP meeting may be convened, however, any
time the need arises. Question 20 of Appendix A to the IDEA, Part B regulations (i.e., 34
CFR 300) states, "In general, if either a parent or a public agency believes that a required
component of the student's IEP should be changed, the public agency must conduct an
IEP meeting if it believes that a change in the IEP may be necessary to ensure the
provision of [a free appropriate public education]."
Question: What is the difference between a "child study team" and an "IEP team; ".are
they the same?

The IDEA statute and regulations do not use the term "child study team." Perhaps this is
a term used in your school/district policies or State statute and regulations. You may
wish to address this question to your school, local educational agency, or State
educational agency.
I hope this information answers your questions. If you have any further questions, please
do not hesitate to contact Dr. Wendy Tada at (202) 205-9094.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
CC:

Ms. Belinda West-O'Neal
Director, Office of Special Education
Virgin Islands Department of Education

